


109 HR 5556 IH: To establish a unified national hazard alert system, and

U.S. House of Representatives
2006-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5556
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2006
			Mr. Shimkus (for
			 himself, Mr. Wynn,
			 Mrs. Bono,
			 Mr. English of Pennsylvania, and
			 Mr. Melancon) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Science, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish a unified national hazard alert system, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the Warning,
			 Alert, and Response Network Act.
		2.National Alert
			 System
			(a)EstablishmentThere
			 is established a voluntary National Alert System to provide a public
			 communications system capable of alerting the public on a national, regional,
			 or local basis to emergency situations requiring a public response.
			(b)FunctionsThe
			 National Alert System—
				(1)will enable any
			 Federal, State, tribal, or local government official with credentials issued by
			 the National Alert Office under section 103 to alert the public to any imminent
			 threat that presents a significant risk of injury or death to the
			 public;
				(2)will be
			 coordinated with and supplement existing Federal, State, tribal, and local
			 emergency warning and alert systems;
				(3)will be flexible
			 enough in its application to permit narrowly targeted alerts in circumstances
			 in which only a small geographic area is exposed or potentially exposed to the
			 threat; and
				(4)will transmit
			 alerts across the greatest possible variety of communications technologies,
			 including digital and analog broadcasts, cable and satellite television,
			 satellite and terrestrial radio, wireless communications, wireline
			 communications, and the Internet to reach the largest portion of the affected
			 population.
				(c)CapabilitiesThe
			 National Alert System—
				(1)shall incorporate
			 multiple communications technologies and be designed to adapt to, and
			 incorporate, future technologies for communicating directly with the
			 public;
				(2)may not interfere
			 with existing alert, warning, priority access, or emergency communications
			 systems employed by Federal, State, tribal, or local emergency response
			 personnel and shall incorporate existing emergency alert technologies,
			 including the NOAA All-Hazards Radio System, digital and analog broadcast,
			 cable, and satellite television and satellite and terrestrial radio; and
				(3)shall not be based
			 upon any single technology or platform, but shall be designed to provide alerts
			 to the largest portion of the affected population feasible and improve the
			 ability of remote areas to receive alerts.
				(d)Reception of
			 AlertsThe National Alert System shall—
				(1)utilize multiple
			 technologies for providing alerts to the public, including technologies that do
			 not require members of the public to activate a particular device or use a
			 particular technology to receive an alert provided via the National Alert
			 System; and
				(2)provide redundant
			 alert mechanisms where practicable so as to reach the greatest number of people
			 regardless of whether they have access to, or utilize, any specific medium of
			 communication or any particular device.
				3.Implementation
			 and use
			(a)Authority To
			 Access System
				(1)In
			 generalThe National Alert Office shall establish a process for
			 issuing credentials to Federal, State, tribal, or local government officials
			 with responsibility for issuing safety warnings to the public that will enable
			 them to access the National Alert System.
				(2)Requests for
			 credentialsRequests for credentials from Federal, State, tribal,
			 and local government agencies shall be submitted to the Office by the head of
			 the Federal department or agency, or the governor of the State or the elected
			 leader of a Federally recognized Indian tribe, concerned, for review and
			 approval.
				(3)Scope and
			 Limitations of CredentialsThe Office shall—
					(A)establish
			 eligibility criteria for issuing, renewing, and revoking access
			 credentials;
					(B)limit credentials
			 to appropriate geographic areas or political jurisdictions; and
					(C)ensure that the
			 credentials permit use of the National Alert System only for alerts that are
			 consistent with the jurisdiction, authority, and basis for eligibility of the
			 individual to whom the credentials are issued to use the National Alert
			 System.
					(4)Periodic
			 trainingThe Office shall—
					(A)establish a
			 periodic training program for Federal, State, tribal, or local government
			 officials with credentials to use the National Alert System; and
					(B)require such
			 officials to undergo periodic training under the program as a prerequisite for
			 retaining their credentials to use the system.
					(b)Allowable
			 Alerts
				(1)In
			 generalAny alert transmitted via the National Alert System,
			 other than an alert described in paragraph (3), shall meet 1 or more of the
			 following requirements:
					(A)An alert shall
			 notify the public of a hazardous situation that poses an imminent threat to the
			 public health or safety.
					(B)An alert shall
			 provide appropriate instructions for actions to be taken by individuals
			 affected or potentially affected by such a situation.
					(C)An alert shall
			 transmit public addresses by Federal, State, tribal, or local officials when
			 necessary.
					(D)An alert shall
			 notify the public of when the hazardous situation has ended or has been brought
			 under control.
					(2)Event eligibility
			 regulationsThe director of the National Alert Office, in
			 consultation with the Working Group, shall by regulation specify—
					(A)the classes of
			 events or situations for which the National Alert System may be used to alert
			 the public; and
					(B)the content of the
			 types of alerts that may be transmitted by or through use of the National Alert
			 System, which may include—
						(i)notifications to
			 the public of a hazardous situation that poses an imminent threat to the public
			 health or safety accompanied by appropriate instructions for actions to be
			 taken by individuals affected or potentially affected by such a situation;
			 and
						(ii)when
			 technologically feasible public addresses by Federal, State, tribal, or local
			 officials if necessary.
						(c)Access
			 PointsThe National Alert System shall provide—
				(1)secure, widely
			 dispersed multiple access points to Federal, State, or local government
			 officials with credentials that will enable them to initiate alerts for
			 transmission to the public via the National Alert System; and
				(2)system
			 redundancies to ensure functionality in the event of partial system failures,
			 power failures, or other interruptive events.
				(d)Election To
			 Carry Service
				(1)Amendment of
			 licenseWithin 60 days after the date on which the National Alert
			 Office adopts relevant technical standards based on recommendations of the
			 Working Group, the Federal Communications Commission shall initiate a
			 proceeding and subsequently issue an order—
					(A)to allow any
			 licensee providing commercial mobile service (as defined in section 332(d)(1)
			 of the Communications Act of 1934 (47
			 U.S.C. 332(d)(1))) to transmit National Alert System alerts to all subscribers
			 to, or users of, such service; and
					(B)to require any
			 such licensee who elects under paragraph (2) not to participate in the
			 transmission of National Alert System alerts, to provide clear and conspicuous
			 notice at the point of sale of any devices with which its service is included,
			 that it will not transmit National Alert System alerts via its service.
					(2)Election to
			 carry service
					(A)In
			 generalWithin 30 days after the Commission issues its order
			 under paragraph (1), each such licensee shall file an election with the
			 Commission with respect to whether or not it intends to participate in the
			 transmission of National Alert System alerts.
					(B)ParticipationIf
			 a licensee elects to participate in the transmission of National Alert System
			 alerts, the licensee shall certify to the National Alert Office that it will
			 participate in a manner consistent with the standards and protocols implemented
			 by the National Alert Office.
					(C)AdvertisingNothing
			 in this Act shall be construed to prevent a licensee from advertising that it
			 participates in the transmission of National Alert System alerts.
					(D)Withdrawal from
			 or later entry into systemThe Commission shall establish a
			 procedure for—
						(i)participating
			 licensees to withdraw from the National Alert System upon notification of its
			 withdrawal to its existing subscribers; and
						(ii)licensees to
			 enter the National Alert System at a date later than provided in subparagraph
			 (A).
						(E)Consumer choice
			 technologyAny licensee electing to participate in the
			 transmission of National Alert System alerts may offer subscribers the
			 capability of preventing the subscriber’s device from receiving alerts
			 broadcast by the system other than an alert issued by the President.
					(e)Digital
			 Television Transmission Towers
				(1)Retransmission
			 capabilityWithin 30 days after the date of enactment of this
			 Act, the Federal Communications Commission shall initiate a proceeding to
			 require public broadcast television licensees and permittees to install
			 necessary equipment and technologies on, or as part of, any broadcast
			 television digital signal transmitter to enable the transmitter to serve as a
			 backbone for the reception, relay, and retransmission of National Alert System
			 alerts.
				(2)CompensationThe
			 National Alert Office established by section 104 shall compensate any such
			 licensee or permittee for costs incurred in complying with the requirements
			 imposed pursuant to paragraph (1).
				(f)FCC Regulation of
			 ComplianceExcept as provided
			 in subsections (d) and (e), the Federal Communications Commission shall have no
			 regulatory authority under this Act except to regulate compliance with this Act
			 by licensees and permittees regulated by the Commission under the
			 Communications Act of 1934 (47 U.S.C. 151 et seq.).
			(g)Limitation of
			 LiabilityAny person that participates in the transmission of
			 National Alert System alerts and that meets its obligations under this Act
			 shall not be liable to any subscriber to, or user of, such person’s service or
			 equipment—
				(1)for any act or
			 omission related to or any harm resulting from the transmission of, or failure
			 to transmit, a National Alert System alert to such subscriber or user;
			 or
				(2)for the release to a government agency or
			 entity, public safety, fire service, law enforcement official, or emergency
			 facility of subscriber information used in connection with delivering an
			 alert.
				(h)TestingThe
			 director shall establish testing criteria and guidelines for licensees that
			 elect to participate in the transmission of National Alert System
			 alerts.
			4.National Alert
			 Office
			(a)Establishment
				(1)In
			 generalThe National Alert Office is established within the
			 National Telecommunications and Information Administration.
				(2)DirectorThe
			 office shall be headed by a director with at least 5 years’ operational
			 experience in the management and issuance of warnings and alerts, hazardous
			 event management, or disaster planning.
				(3)StaffThe
			 office shall have a staff with significant technical expertise in the
			 communications industry. The director may request the detailing, with or
			 without reimbursement, of staff from any appropriate Federal department or
			 agency in order to ensure that the concerns of all such departments and
			 agencies are incorporated into the daily operation of the National Alert
			 System.
				(b)Functions and
			 Responsibilities
				(1)In
			 generalThe Office shall administer, operate, and manage the
			 National Alert System.
				(2)Implementation
			 of working group recommendationsThe Office shall be responsible
			 for implementing the recommendations of the Working Group established by
			 section 105 regarding—
					(A)the technical
			 transmission of alerts;
					(B)the incorporation
			 of new technologies into the National Alert System;
					(C)the technical
			 capabilities of the National Alert System; and
					(D)any other matters
			 that fall within the duties of the Working Group.
					(3)Transmission of
			 AlertsIn administering the National Alert System, the director
			 of the National Alert Office shall ensure that—
					(A)the National Alert System is available
			 to, and enables, only Federal, State, tribal, or local government officials
			 with credentials issued by the National Alert Office under section 103 to
			 access and utilize the National Alert System;
					(B)the National Alert System is capable
			 of providing geographically targeted alerts where such alerts are
			 appropriate;
					(C)the legitimacy and authenticity of any
			 proffered alert is verified before it is transmitted;
					(D)each proffered alert complies with
			 formats, protocols, and other requirements established by the Office to ensure
			 the efficacy and usefulness of alerts transmitted via the National Alert
			 System;
					(E)the security and integrity of a
			 National Alert System alert from the point of origination to delivery is
			 maintained; and
					(F)the security and integrity of the
			 National Alert System is maintained and protected.
					(c)Reports
				(1)Annual
			 reportsThe director shall submit an annual report to the Senate
			 Committee on Commerce, Science, and Transportation, the House of
			 Representatives Committee on Energy and Commerce, and the House of
			 Representatives Committee on Science on the status of, and plans for, the
			 National Alert System. In the first annual report, the director shall report
			 on—
					(A)the progress made
			 toward operational activation of the alerting capabilities of the National
			 Alert System; and
					(B)the anticipated
			 date on which the National Alert System will be available for utilization by
			 Federal, State, and local officials.
					(2)5-year
			 planWithin 1 year after the date of enactment of this Act and
			 every 5 years thereafter, the director shall publish a 5-year plan that
			 outlines future capabilities and communications platforms for the National
			 Alert System. The plan shall serve as the long-term planning document for the
			 Office.
				(d)GAO
			 Audits
				(1)In
			 generalThe Comptroller General shall audit the National Alert
			 Office every 2 years after the date of enactment of this Act and transmit the
			 findings thereof to the Senate Committee on Commerce, Science, and
			 Transportation, the House of Representatives Committee on Energy and Commerce,
			 and the House of Representatives Committee on Science.
				(2)Response
			 reportIf, as a result of the audit, the Comptroller General
			 expresses concern about any matter addressed by the audit, the director of the
			 National Alert Office shall transmit a report to the Senate Committee on
			 Commerce, Science, and Transportation, the House of Representatives Committee
			 on Energy and Commerce, and the House of Representatives Committee on Science
			 describing what action, if any, the director is taking to respond to any such
			 concern.
				5.National Alert
			 System Working Group
			(a)EstablishmentNot
			 later than 60 days after the date of enactment of this Act, the director of the
			 National Alert Office shall establish a working group, to be known as the
			 National Alert System Working Group.
			(b)Membership
				(1)Appointment;
			 chairThe director shall appoint the members of the Working Group
			 as soon as practicable after the date of enactment of this Act and shall serve
			 as its chair. In appointing members of the Working Group, the director shall
			 ensure that the number of members appointed under paragraph (5) provides
			 appropriate and adequate representation for all stakeholders and interested and
			 affected parties.
				(2)Federal agency
			 representativesThe director shall appoint appropriate personnel
			 from the National Institute of Standards and Technology, the National Oceanic
			 and Atmospheric Administration, the Federal Communications Commission, the
			 Federal Emergency Management Agency, the Nuclear Regulatory Commission, and the
			 Department of Justice to serve as members of the Working Group. The director
			 may also appoint representatives of other appropriate Federal agencies to serve
			 as members of the Working Group.
				(3)State, local,
			 and tribal government representativesThe director shall appoint
			 representatives of State, local, and tribal governments and representatives of
			 emergency services personnel, selected from among individuals nominated by
			 national organizations representing such governments and personnel, to serve as
			 members of the Working Group.
				(4)Subject matter
			 expertsThe director shall appoint individuals who have the
			 requisite technical knowledge and expertise to assist the Working Group in the
			 fulfillment of its duties, including representatives of—
					(A)communications
			 service providers;
					(B)vendors,
			 developers, and manufacturers of systems, facilities; equipment, and
			 capabilities for the provision of communications services;
					(C)third-party service
			 bureaus;
					(D)the national organization representing the
			 licensees and permittees of noncommercial broadcast television stations;
			 and
					(E)other individuals
			 with technical expertise that would enhance the National Alert System.
					(c)Duties of the
			 Working Group
				(1)Development of
			 system-critical recommendationsWithin 1 year after the date of
			 enactment of this Act, the Working Group shall develop and transmit to the
			 National Alert Office recommendations for—
					(A)protocols,
			 including formats, source or originator identification, threat severity, hazard
			 description, and response requirements or recommendations, for alerts to be
			 transmitted via the National Alert System that ensures that alerts are capable
			 of being utilized across the broadest variety of communication technologies, at
			 National, State, and local levels;
					(B)procedures for
			 verifying, initiating, modifying, and canceling alerts transmitted via the
			 National Alert System;
					(C)guidelines for the
			 technical capabilities of the National Alert System;
					(D)guidelines for
			 technical capability that provides for the priority transmission of National
			 Alert System alerts;
					(E)guidelines for
			 other capabilities of the National Alert System as specified in this Act;
			 and
					(F)standards for
			 equipment and technologies used by the National Alert System.
					(2)Integration of
			 emergency and national alert systemsThe Working Group shall work
			 with the operators of nuclear power plants and other critical infrastructure
			 facilities to integrate emergency alert systems for those facilities with the
			 National Alert System.
				(d)Meetings
				(1)Initial
			 meetingThe initial meeting of the Working Group shall take place
			 not later than 60 days after the date of the enactment of this Act.
				(2)Other
			 meetingsAfter the initial meeting, the Working Group shall meet
			 at the call of the chair.
				(3)Notice; open
			 meetingsAny meetings held by the Working Group shall be duly
			 noticed at least 14 days in advance and shall be open to the public.
				(e)Resources
				(1)Federal
			 agenciesThe Working Group shall have reasonable access
			 to—
					(A)materials,
			 resources, data, and other information from the National Institute of Standards
			 and Technology, the Department of Commerce and its agencies, the Department of
			 Homeland Security and its bureaus, and the Federal Communications Commission;
			 and
					(B)the facilities of
			 any such agency for purposes of conducting meetings.
					(2)Gifts and
			 grantsThe Working Group may accept, use, and dispose of gifts or
			 grants of services or property, both real and personal, for purposes of aiding
			 or facilitating the work of the Working Group. Gifts or grants not used at the
			 expiration of the Working Group shall be returned to the donor or
			 grantor.
				(f)Rules
				(1)QuorumOne-third
			 of the members of the Working Group shall constitute a quorum for conducting
			 business of the Working Group.
				(2)SubcommitteesTo
			 assist the Working Group in carrying out its functions, the chair may establish
			 appropriate subcommittees composed of members of the Working Group and other
			 subject matter experts as deemed necessary.
				(3)Additional
			 rulesThe Working Group may adopt other rules as needed.
				(g)Federal Advisory Committee
			 ActNeither the Federal
			 Advisory Committee Act (5 U.S.C. App.) nor any rule, order, or
			 regulation promulgated under that Act shall apply to the Working Group.
			6.Research and
			 development
			(a)In
			 GeneralThe director shall establish an extramural research and
			 development program to support the development of technology that will enable
			 all existing and future providers of communications services and all existing
			 and future communications devices to be utilized effectively with the National
			 Alert System.
			(b)FunctionsIn
			 carrying out subsection (a) the director shall—
				(1)fund research and
			 development which may include academia, the private sector, and government
			 laboratories; and
				(2)ensure that the
			 program addresses, at a minimum—
					(A)developing
			 innovative technologies that will transmit geographically targeted emergency
			 messages to the public;
					(B)enhancing
			 participation in the national alert system;
					(C)understanding and
			 improving public response to warnings; and
					(D)enhancing the
			 ability of local communities to integrate the National Alert System into their
			 overall operations management.
					(c)Use of Existing
			 Programs and ResourcesIn developing the program, the director
			 shall utilize existing programs and expertise of the Department of Commerce,
			 including the National Institute of Standards and Technology.
			7.DefinitionsIn this Act:
			(1)DirectorThe
			 term director means the director of the National Alert
			 Office.
			(2)OfficeThe
			 term Office means the National Alert Office established by section
			 4.
			(3)National Alert
			 SystemThe term National Alert System means the
			 National Alert System established by section 2.
			(4)Working
			 groupThe term Working Group means the National
			 Alert System Working Group on the established under section 5.
			8.Funding
			(a)FundingFunding
			 for this Act shall be provided from the Digital Transition and Public Safety
			 Fund in accordance with section 3010 of the Deficit Reduction Act of
			 2005.
			(b)CreditThe Assistant Secretary for Communications
			 and Information of the Department of Commerce may borrow from the Treasury
			 beginning on October 1, 2006, such sums as may be necessary, but not to exceed
			 $106,000,000, to implement this section. The Assistant Secretary shall
			 reimburse the Treasury, without interest, as funds are deposited into the
			 Digital Television Transition and Public Safety Fund.
			
